


Exhibit 10.10

 

[FORM OF]

 

ROLLOVER AGREEMENT

 

ROLLOVER AGREEMENT dated as of August 20, 2004 (this “Rollover Agreement”)
between PanAmSat Corporation, a Delaware corporation (the “Company”), and the
individual listed on Schedule I hereto (the “Management Stockholder”).

 

WHEREAS, the Company has entered into that certain Transaction Agreement, dated
as of April 20, 2004 (the “Transaction Agreement”), by and among Constellation,
LLC, a Delaware limited liability company (“Constellation”), the Company, The
DIRECTV Group, Inc., a Delaware corporation, and PAS Merger Sub, Inc., a
Delaware corporation, pursuant to which Constellation will acquire all of the
outstanding shares of common stock, par value $0.01 per share, of the Company
(the “Common Stock”);

 

WHEREAS, on May 17, 2004, Constellation entered into letter agreements with
Carlyle PanAmSat I, L.L.C. and Carlyle PanAmSat II, L.L.C. (together,
“Carlyle”), on the one hand, and with PEP PAS, LLC and PEOP PAS, LLC (together,
“Providence”), on the other hand, pursuant to which Constellation assigned to
each of Carlyle and Providence the right under the Transaction Agreement to
purchase shares of Common Stock at the same price per share to be paid by
Constellation at the Stock Purchase Closing (as defined in the Transaction
Agreement), and following the Stock Purchase Closing, Constellation shall
beneficially own approximately 44.44% of the Common Stock, and Carlyle and
Providence shall each beneficially own approximately 27.41% of the Common Stock;

 

WHEREAS, the Management Stockholder currently holds unexercisable options to
acquire shares of Common Stock (“Unexercisable Options”) and/or unvested
restricted stock units of Common Stock (“Restricted Units”) pursuant to the
PanAmSat 1997 Long-Term Incentive Plan (the “1997 Plan”), all of which shall
become fully exercisable or vested upon consummation of the acquisition;

 

WHEREAS, the Management Stockholder has agreed, as of the Stock Purchase
Closing, to retain certain of such options (the “Retained Options) and stock
units (“Retained Equity”) after the acquisition in lieu of receiving the
consideration specified in Section 1.04 of the Transaction Agreement with
respect to such options;

 

WHEREAS, the terms of the Retained Options shall remain unchanged, except that
the Retained Options (and to the extent necessary, the 1997 Plan) shall be
amended such that (i) the term of the Retained Options shall expire on the tenth
anniversary of the effective date of the 2004 Stock Option Plan for Key
Employees of PanAmSat Corporation and its Subsidiaries (the “2004 Option Plan”),
(ii) the Retained Options shall remain exercisable for their full term,
notwithstanding any termination of employment prior to the expiration of their
full term, and (iii) the exercise price of the Retained Options shall be
adjusted to $[                 ] per share of Common Stock; and

 

WHEREAS, the Retained Equity shall be held pursuant to the Management
Stockholder’s Agreement executed by the Management Stockholder and dated the
date hereof.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the foregoing, and the covenants and promises
and representations set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged and
accepted, the parties hereto agree as follows:

 


1.             THE MANAGEMENT STOCKHOLDER AGREES TO RETAIN THE NUMBER OF
RETAINED OPTIONS SET FORTH ON SCHEDULE I AND RETAINED EQUITY REPRESENTING SUCH
MANAGEMENT STOCKHOLDER’S EQUITY ROLLOVER VALUE AS SPECIFIED ON SCHEDULE I
HERETO.


 


2.             THE COMPANY AGREES TO TAKE SUCH NECESSARY ACTIONS TO AMEND THE
RETAINED OPTIONS (AND TO THE EXTENT NECESSARY, THE 1997 PLAN) SUCH THAT (I) THE
TERM OF THE RETAINED OPTIONS SHALL EXPIRE ON THE TENTH ANNIVERSARY OF THE
EFFECTIVE DATE OF THE 2004 OPTION PLAN, (II) THE RETAINED OPTIONS SHALL REMAIN
EXERCISABLE FOR THEIR FULL TERM, NOTWITHSTANDING ANY TERMINATION OF EMPLOYMENT
PRIOR TO THE EXPIRATION OF THEIR FULL TERM, AND (III) THE EXERCISE PRICE OF THE
RETAINED OPTIONS IS ADJUSTED TO $[                 ] PER SHARE OF COMMON STOCK.


 


3.             THIS ROLLOVER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


 


4.             THIS ROLLOVER AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, ALL OF
WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT, IT BEING UNDERSTOOD THAT
ALL PARTIES NEED NOT SIGN THE SAME COUNTERPART.


 

[rest of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

Schedule I

 

ROLLOVER ELECTION FORM

 

Name of Management Stockholder:  [                             ]

 

Amount of Equity Rollover Value with respect to the Retained Equity held by the
Management Stockholder: $[                ] or [                 ] shares of
Common Stock.

 

Amount of Retained Options held by the Management Stockholder:  options to
acquire
[                  ] shares of Common Stock and

 

By executing this Schedule, the undersigned Management Stockholder accepts and
agrees to be bound by and subject to the terms and conditions of, and makes the
representations, warranties and agreements set forth in (i) this Rollover
Agreement, (ii) the Management Stockholder’s Agreement between the Company and
the undersigned Management Stockholder, (iii) the Stock Option Agreement between
the Company and the undersigned Management Stockholder and (iv) the Sale
Participation Agreement between Constellation, LLC,  Carlyle PanAmSat I, L.L.C.,
Carlyle PanAmSat II, L.L.C., PEP PAS, LLC, PEOP PAS, LLC and the undersigned
Management Stockholder.

 

 

PANAMSAT CORPORATION

 

 

 

 

 

 

 

Management Stockholder

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Dated: August 20, 2004

 

 

--------------------------------------------------------------------------------
